UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN DOE,
                                Plaintiff,
                                                                   19-CV-11328 (JPO)
                     -v-
                                                                         ORDER
 TRUSTEES OF COLUMBIA
 UNIVERSITY IN THE CITY OF NEW
 YORK,
                       Defendant.


J. PAUL OETKEN, District Judge:

       Before the Court are letters from Plaintiff John Doe and Defendant Trustees of Columbia

University in the City of New York. 1 (Dkt. Nos. 16, 20.) Doe seeks “reconsider[ation]” of the

Order of Service, dated December 16, 2019, in which the Court directed that the complaint —

and all other documents using the unredacted names of certain nonparties involved in sensitive

and personal events alleged by the complaint — be sealed. (Dkt. No. 9 at 2–4.) (The Order also

denied Doe in forma pauperis status for purposes of an appeal. Dkt. No. 9 at 6.) Columbia

opposes Doe’s motion. (Dkt. No. 20.)

       To prevail on a motion for reconsideration, “the movant must demonstrate (i) an

intervening change in controlling law; (ii) the availability of new evidence; or (iii) the need to

correct clear error or prevent manifest injustice.” DeJesus v. City of New York, No. 13-CV-8366

JPO, 2015 WL 1925391, at *1 (S.D.N.Y. Apr. 28, 2015). Doe’s motion, however, does none of

these things. Accordingly, it is denied. The complaint shall remain under seal.




       1
        Columbia asserts that it is officially incorporated under the name “The Trustees of
Columbia University in the City of New York” and is therefore the sole defendant in this case.
(Dkt. No. 15 at 1 n.1; Dkt. No. 20 at 1 n.1.)


                                                  1
        Further, the Court orders that the names of the nonparties cited in Columbia’s letter

dated December 30, 2019 (Dkt. No. 15), shall be pseudonymized in this case until further

order. The parties are directed to meet and confer on a set of pseudonyms for those nonparties,

which shall be applied in all case-related filings until further order. The parties are also directed

to meet and confer to create a pseudonymized version of the complaint, which shall be filed on

or before February 14, 2020. A list of the pseudonyms and the corresponding names shall be

sent to the Court and filed under seal.

       SO ORDERED.

Dated: January 21, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS




                                                  2
